Order, Supreme Court, New York County (Eugene Nardelli, J.), entered January 18, 1990, which granted plaintiff’s motion, pursuant to CPLR 3126, to strike defendant’s answer and to preclude defendant from offering evidence at trial, unanimously affirmed, without costs.
Defendant’s dilatory tactics over a four year period and his noncompliance with three court orders compelling disclosure of certain documents, resulting in the unavailability of those documents, justified the imposition of sanctions pursuant to CPLR 3126. Defendant provided no justifiable excuse for his delay in obtaining copies of the bank statements from the respective banks. These bank statements were relevant and *320probative of the central issue of where defendant maintained his primary residence.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Wallach, Kupferman and Smith, JJ.